DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Response to Amendment
Applicant’s amendments of claims 1-5, 7-11, 13-15, and 18-20 are acknowledged by the Examiner.
Applicant’s cancelation of claims 9, 12, 16-17, and 21 is acknowledged by the Examiner.
Currently claims 1-2, 5, 7-8, 10-11, 13-15, and 18-20 are pending in the Application.
Applicant’s amendments of claims 1-2, 5, 7-8, and 10-11 have overcome the previous claim objections. Therefore, the claim objections have been withdrawn.
Applicant’s amendments of claims 1, 7, and 8 have overcome the previous rejection under 35 U.S.C. 112(b). Therefore, the rejection of claims 1-2, 5, 7-8, and 10-11 under 35 U.S.C. 112(b) is withdrawn. 
Applicant’s cancelation of claim 9 has overcome the previous rejection under 35 U.S.C. 101. Therefore the rejection of claim 9 under 35 U.S.C. 101 is withdrawn. 
Currently claims 13-15, and 18-20 are withdrawn from consideration. 
Response to Arguments
Applicant's arguments filed 05/09/2022 with respect to the reference of Liptak fails to disclose the claimed limitation of “the stoppers and the positioning members having a shape that allows the end portion of the stoppers to be spaced from the respective positioning members” have been fully considered but they are not persuasive. Examiner respectfully disagrees and asserts that it can clearly be seen in figure 1a of Liptak that the stoppers and positioning members (114 and 116) have a shape which allows the end portion of the stoppers to be spaced from the respective positioning member (see figures 1a and 3a that the end portions of 114 and 116 are spaced apart similar to Applicant’s claimed invention).

Applicant’s arguments with respect to claim(s) 1-2, 5, 7-8, and 10-11 with respect to the newly amended limitation of “the position adjustment sections having a male screw and a female screw” have been considered but are moot because the new ground of rejection does not rely on the previous reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, a new rejection is made in view of Moses et al. (US 8,646,454, B1) as will be explained below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially flat” in claim 10 is a relative term which renders the claim indefinite. The term “substantially flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “flat”.
The term “substantially parallel” twice in claim 11 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret these limitations as “parallel”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 10-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak et al. (US 2016/0184129 A1) (hereinafter Liptak) in view of Bedford (US 2018/0360646 A1) and Moses et al. (US 8,646,454 B1) (hereinafter Moses).
In regards to claim 1, Liptak discloses an oral appliance (100; see [0027]; see figure 1a and 3b), comprising: 
a pair of upper (102; see [0027]; see figure 1a and 3b) and lower jaw body portions (104; see [0027]; see figures 1a and 3b) facing each other (see figures 1a and 3b); 
a pair of positioning members (116; see [0031]; see figures 1a and 3b), the pair of positioning members (116) being provided on or upon the lower jaw body portion (104; see figure 3b); and 
a pair of stoppers (114; see [0030]; see figures 1a and 3b) provided on or upon the upper jaw body portion (102; see figure 3b), the pair of stoppers (114) abutting against the respective positioning members (116) and thereby restricting rearward displacement of the lower jaw body portion (104; see figure 3b that the configuration of 114 and 116 is similar to Applicant’s own figure 3 and therefore restricts movement of 104 in a rearward direction; see [0018-0019]), and abutting against the lower jaw body portion (104; see figures 1a and 3b) and thereby restricting displacement in a right-left direction of the upper jaw body portion (102) and lower jaw body portion (104; see figures 1a and 3b that 114 engages 104 at an exterior side on each side of the lower jaw body portion and therefore would restrict displacement of 104 in a right-left direction), 
wherein each of the stoppers (114) has an end portion (see annotated figure 3b below) which is positioned on a side of the lower jaw body portion (104) upon biting (see figure 3b), and each of the positioning members (116) has an end portion (lower end portion of 116 as seen in figure 3b below) which is positioned on the side of the lower jaw body portion (104) upon biting (see figure 3b that indicated lower end portion is positioned on 104), and 
wherein the stoppers (114) and the positioning members (116) have respective shapes (see figure 3b) that upon biting, allow the end portion of the positioning member (116) to be spaced from the stoppers (114 see figure 3b that the indicated end portion of 116 is spaced from 114).

    PNG
    media_image1.png
    251
    569
    media_image1.png
    Greyscale

Liptak does not disclose the pair of positioning members each being adjustable in position in a front-rear direction, 
a pair of position adjustment sections provided on or upon the lower jaw body portion, the pair of position adjustment sections adjusts the respective positions of positioning members in the front-rear direction, and
wherein the respective shapes of the stoppers and positioning members allow the end portion of the stoppers to be spaced from the positioning members on the side of the lower jaw body portion.
However, Bedford teaches an analogous oral appliance (26; see [0049]; see figure 1) comprising analogous upper body portions (28; see [0049]; see figure 1), lower body portions (30; see [0049]; see figure 1), analogous pair of stoppers (32; see [0049]; see figure 1), and analogous pair of positioning members (34; see [0049]; see figure 1); the pair of positioning members (34) each being adjustable in position in a front-rear direction (see [0051]; see figures 4 and 10-11) for the purpose of adjusting the level of adjustment in a front-rear direction provided by the oral device (see [0016]), 
a pair of position adjustment sections (42; see [0051]; see figure 3) provided on or upon the lower jaw body portion (30; see figure 3), the pair of position adjustment sections (42) adjusts the respective positions of positioning members (34) in the front-rear direction (see figures 10-13 that 42 positions 34 in the front-rear direction), and
wherein the respective shapes of the stoppers (32) and positioning members (34) allow the end portion (as indicated in annotated figure 10 below) of the stoppers (32) to be spaced from the positioning members (34; see figure 10) on the side of the lower jaw body portion (30).

    PNG
    media_image2.png
    366
    537
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning members, and the shape of the stoppers as disclosed by Liptak by including the adjustment capabilities of the positioning members and the curved shape of the stopper such that the end of the stopper is spaced from the positioning member upon biting as taught by Bedford in order to have provided an improved oral appliance that would add the benefit of adjusting the level of adjustment in a front-rear direction provided by the oral device (see [0016]) and providing a stopper that facilitates a normal movement of the user’s jaw (since such a curved surface would accommodate a user’s natural jaw movement (see Bedford figures 1 and 2)).
Liptak as now modified by Bedford does not disclose wherein each of the position adjustment sections have a male screw and a female screw which adjust a position of the positioning member by adjusting an amount of thread connection between the male screw and the female screw.
However, Moses teaches an analogous oral appliance (100; see [Col 6 ln 4-9]; see figure 1) comprising an analogous positioning member (113; see [Col 7 ln 45-50]; see figure 2) comprising a position adjustment section (space between 113 and 115; see figure 2) wherein each of the position adjustment sections (space between 113 and 115) have a male screw and a female screw (114; see [Col 7 ln 51-67]; see figure 2; while not explicitly stated to have a male and female screw, 114 is described as being a jack screw, which according to Applicant’s own specification [0097] “a jackscrew mechanism that can adjust a position of a positioning member by adjusting an amount of thread connection between a male screw and a female screw may be used”; therefore, 114 being described as a jack screw is construed to contain a male and female screw) which adjust a position of the positioning member (113) by adjusting an amount of thread connection between the male screw and the female screw (see [Col 7 ln 51-Col 8 ln 8]) for the purpose of providing a desired mandibular anterior posterior positioning for a user (see [Col 8 ln 1-8]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment section as disclosed by Liptak as now modified by Bedford by utilizing a jackscrew adjustment mechanism instead of an incremental teeth mechanism as taught by Moses in order to have provided an improved adjustment section that would add the benefit of providing a desired mandibular anterior posterior positioning for a user (see [Col 8 ln 1-8]) and the utilization of a jackscrew adjustment mechanism would allow for more precise adjustment capabilities for the oral device.
In regards to claim 2, Liptak as now modified by Bedford and Moses discloses the invention as discussed above.
Liptak further discloses wherein each of the positioning members (116) includes a wing (as indicated by A in annotated figures 2b and 3b below; portion A protrudes upwards from the lower jaw oral appliance body portion and is therefore construed to be a wing as evidenced by Applicant’s description of their own wing 1144 found in the specification paragraph [0036]) that abuts against the corresponding stopper (114; see figure 3b) on an outer side of the upper jaw body portion (102; see figure 3b).

    PNG
    media_image3.png
    277
    398
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    638
    media_image4.png
    Greyscale

In regards to claim 5, Liptak as now modified by Bedford and Moses discloses the invention as discussed above.
Liptak further discloses wherein each of the stoppers (114) includes an extension portion (as indicated by B in annotated figure 3b below) that abuts against the lower jaw body portion (104; see figure 3b) the extension portion (B) having a height that is equal to or less than half a height of the stoppers (114; see figure 3b that B is roughly equal to half a height of the stopper as evidenced by B extending halfway down 104, and 114 extending the height of 102).

    PNG
    media_image5.png
    277
    469
    media_image5.png
    Greyscale

Liptak as now modified by Bedford does not explicitly disclose wherein the extension portion having a height that is equal to or less than half a height of the stoppers. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the extension portion with a height that is equal to or less than half a height of the stoppers because Applicant has not disclosed that the extension portion having a height that is equal to or less than half a height of the stoppers provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Liptak as now modified by Bedford’s extension portion and the applicant’s invention to perform equally well with either the extension portion taught by Liptak as now modified by Bedford or the claimed extension portion because both extension portions are equally capable of abutting against the one body portion. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify extension portion to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Liptak as now modified by Bedford. See MPEP 2144.04(IV)(A).
In regards to claim 7, Liptak as now modified by Bedford and Moses discloses the invention as discussed above. 
Liptak as now modified by Bedford further discloses wherein the stoppers (114) have a surface facing the positioning members (116; see figure 3b that 114’s anterior surface faces 116) and the positioning members (116) have a surface facing the stoppers (114; see figure 3b that 116’s posterior surface faces 114), and the stoppers (114) and the positioning members (116) have respective shapes (shape of 116 as seen in Liptak figure 3b, and the modified shape of 114 of Liptak as now modified by Bedford), that upon biting or upon movement in a mouth opening direction of the lower jaw body portion (104), the surface of the stoppers (114) is spaced from the surface of the positioning members (116) on the side of the lower jaw body portion (104)  relative to an occlusal surface between the upper (102) and lower jaw body portions (104; while not explicitly seen in the disclosure of Liptak, it can clearly be seen in Bedford figure 2 that upon a mouth opening, positioning members and stoppers respective facing surfaces are spaced apart from one another, thus as now combined, the respective faces of 114 and 116 would similarly be spaced apart from one another upon a movement in a mouth opening direction).
In regards to claim 8, Liptak as now modified by Bedford and Moses discloses the invention as discussed above. 
Liptak further discloses wherein a lower end portion (see annotated figure 3b below) has a shape that is obtuse (see annotated figure 3b below), and the lower end portion is positioned on the side of the lower jaw body portion (104) side (see figure 3b).

    PNG
    media_image6.png
    277
    578
    media_image6.png
    Greyscale

Liptak, while an obtuse shape of the lower end portion can be seen in the annotated figure above, does not explicitly disclose that the lower end portion of comprises an obtuse shape. 
However, However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the lower end portion has a shape that is obtuse because Applicant has not disclosed that the lower end portion having a shape that is obtuse provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Liptak as now modified by Bedford’s extension portion and the applicant’s invention to perform equally well with either the lower end portion taught by Liptak as now modified by Bedford or the claimed lower end portion because both lower portions are equally capable of abutting against the extension portion. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify lower end portion to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Liptak as now modified by Bedford. See MPEP 2144.04(IV)(A).
In regards to claim 10, Liptak as now modified by Bedford and Moses discloses the invention as discussed above. 
Liptak further discloses wherein the lower jaw body portion (104) has abutment portions (portions of 104 which abut against 114; see figure 3b) which abut against the stoppers (114), and the stoppers (114) has abutment portions (portions of 114 which abut against 104) which abut against the side of the lower jaw body portion (104; see figure 3b), and each of the abutment portions of the lower jaw body portion (104) 
Liptak as now modified by Bedford does not explicitly disclose the abutment portions of the stoppers has a substantially flat shape. However, it can be seen in figures 1a, 2a and 2b, 5, 8a and 8b, while not the relied upon embodiment as seen in figure 3b, depict similar abutment portions of analogous 104, and 114 which are all seen to be flat, thus it is construed that the embodiment as seen in figure 3b contains the same flat abutment surfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abutment portions of the stoppers as disclosed by the embodiment of Liptak as seen in figures 3b and 4b and to have formed the abutment portions of the stoppers as flat surfaces as taught by further embodiments of Liptak in order to have provided an improved abutment portions of the stoppers that would add the benefit of providing abutment portions which would have enhanced contact with the substantially flat lower jaw body portion.
In regards to claim 11, Liptak as now modified by Bedford and Moses discloses the invention as discussed above. 
Liptak further discloses wherein abutment surfaces (surface of 114 which abuts against 104) of the pair of stoppers (114) against the lower jaw body portion (104) are substantially parallel to each other (see figures 8a and 8b, while not the relied upon embodiment as seen in figure 3b, depict similar abutment surfaces of analogous 114 which are all seen to correspond to a user’s dental arch specifically the users molars and are seen to be “substantially parallel to one another”, further since the oral appliance is formed via CAD with respect to a user’s dental arch (see [0020]) the abutment surfaces of 114 can be more or less parallel to one another due to changes in a user’s dental arch (i.e. a more narrow dental arch would position abutment surfaces of 114 more parallel to one another, and a wider dental arch would position less parallel to one another) and thus are construed to be substantially parallel to one another); and 
abutment surfaces (surface of 104 which abuts against 114) of the lower jaw body portion (104) against the pair of stoppers (114) are substantially parallel to each other (see figure 5, while not the relied upon embodiment as seen in figure 3b, depict similar abutment surfaces of analogous 104 which are all seen to correspond to a user’s dental arch specifically the users molars and are seen to be “substantially parallel to one another”, further since the oral appliance is formed via CAD with respect to a user’s dental arch (see [0020]) the abutment surfaces of 104 can be more or less parallel to one another due to changes in a user’s dental arch (i.e. a more narrow dental arch would position abutment surfaces of 114 more parallel to one another, and a wider dental arch would position less parallel to one another) and thus are construed to be substantially parallel to one another).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Stenberg et al. (US 2015/0182374 A1) which discloses an oral appliance (1; see [0031]; see figure 1) comprising a pair of upper and lower jaw appliances (10, 20; see [0031]; see figure 1) a pair of positioning members 40b; see [0041]; see figure 1) and a pair of stoppers (40a; see [0033]; see figure 1) wherein the abutment surfaces of the pair of stoppers (40a) against the lower oral appliance (20) are substantially parallel to one another (see figure 1a) and the abutment surfaces of the lower oral appliance (20) are substantially parallel to one another (see figure 1b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            

/MICHELLE J LEE/            Primary Examiner, Art Unit 3786